CHRISTIAN, Judge.
The offense is possession of intoxicating liquor for the purpose of sale; the punishment, confinement in the penitentiary for one year.
The appeal bond is approved by the district judge, but not by the sheriff. Article 818, C. C. P., requires that the appeal bond in a felony case be approved by the sheriff and the court trying the cause, or his sue*313cessor in office. In the absence of a recognizance or appeal bond, approved as the law requires, this court is without jurisdiction to pass on the merits of the case. Baker v. State, 113 Texas Crim. Rep., 120, 18 S. W. (2d) 623, and authorities cited.
The appeal is dismissed.

Dismissed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.